Filed 3/1/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 38







Leroy K. Wheeler, 		Plaintiff and Appellant



v.



Robyn T. Schmalenberger, Patrick Branson,

Leann K. Bertsch, Steve Heit & Jane or

John Does involved, 		Defendants and Appellees







No. 20160361







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable James S. Hill, Judge.



AFFIRMED.



Per Curiam.



Leroy K. Wheeler, self-represented, P.O. Box 5521, Bismarck, N.D. 58506, plaintiff and appellant; submitted on brief.



Matthew A. Sagsveen, Solicitor General, Office of the Attorney General, 500 North Ninth Street, Bismarck, N.D. 58501-4509, for defendants and appellees; submitted on brief.

Wheeler v. Schmalenberger

No. 20160361



Per Curiam.

[¶1]	Leroy Wheeler appeals from a district court order granting summary judgment and dismissing his complaint alleging that individuals employed at the North Dakota State Penitentiary violated his constitutional rights by confiscating a letter he had mailed.  We conclude there is no genuine issue of material fact.  Summary judgment dismissing the action is supported by the record, and the district court did not abuse its discretion in declining to appoint counsel.  We summarily affirm under N.D.R.App.P. 35.1(a)(4) and (6).

[¶2]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner